EXHIBIT 10.1
 
 
 
 
SECURITIES PURCHASE AGREEMENT
 
 
 
[image0.jpg]


2651 East 21st
Suite 310
Tulsa, Oklahoma 74114
(539) 444-8002


August 28, 2018




TO:
Puckett Land Company

5460 S Quebec St,
Greenwood Village, CO 80111


The undersigned, Empire Petroleum Corporation, a Delaware corporation (the
"Company"), hereby agrees with you as follows, effective as of the date above
written:


1.
Authorization and Sale of the Securities.



1.1 Authorization.  The Company represents that it has authorized the issuance
to you pursuant to the terms and conditions hereof of:



 
(a)
3,021,191 shares of its common stock, par value $0.001 per share (the "Common
Stock"); and




 
(b)
a warrant (the "Warrant") to purchase 3,021,191 shares of the Company's Common
Stock ("Warrant Shares") in accordance with the terms set forth in the form of
the Common Share Warrant Certificate attached hereto as Exhibit A.



The shares of Common Stock and Warrant to be purchased pursuant to the terms of
this Agreement are collectively referred to herein as the "Securities".


1.2 Sale.  Subject to the terms and conditions hereof, on the Purchase Date (as
defined Section 2 below), the Company shall issue and sell to you and you shall
purchase from the Company, the Securities for an aggregate purchase price of
$302,119.09 (the "Purchase Price").










 

--------------------------------------------------------------------------------



2.
Payment of Purchase Price; Delivery.



The Independent Bankers Bank Credit to (Beneficiary) Business First Bank for
further credit
to Long Law Firm – Warhorse #1078043.




3.
Representations and Warranties of the Company.



The Company hereby represents and warrants to you as follows:


3.1 Organization and Standing; Articles and Bylaws.  The Company is a
corporation duly organized and existing under, and by virtue of, the laws of the
State of Delaware and is in good standing under such laws.  The Company is
qualified, licensed or domesticated as a foreign corporation in all
jurisdictions where the nature of its business conducted or the character of its
properties owned or leased makes such qualification, licensing or domestication
necessary at this time except in those jurisdictions where the failure to be so
qualified or licensed and in good standing does not and will not have a
materially adverse effect on the Company, the conduct of its business or the
ownership or operation of its properties.  The Company's Certificate of
Incorporation, as amended, and Bylaws, which have been filed as attachments to
the Company reports it files with Securities and Exchange Commission, are true,
correct and complete, and contain all amendments through the date of this
Agreement (the "SEC").


3.2 Corporate Power.  The Company has the requisite corporate power to own and
operate its properties and assets, and to carry on its business as presently
conducted and as proposed to be conducted.  The Company has now, and will have
at the Purchase Date, all requisite legal and corporate power to enter into this
Agreement, to sell the Securities hereunder, and to carry out and perform its
obligations under the terms of this Agreement.


3.3 Capitalization.  The authorized capital stock of the Company consists of
150,000,000 shares of common stock, par value $0.001 per share.  There are
issued and outstanding approximately 12,178,942 shares of common stock.  The
issued and outstanding shares of common stock are fully paid and nonassessable. 
Except as disclosed in the Disclosure Materials (as defined in Section 4.1
below), there are no outstanding options, warrants or other rights, including
preemptive rights, entitling the holder thereof to purchase or acquire shares of
common stock of the Company.


3.4 Authorization.
(a) All corporate action on the part of the Company, its officers, directors and
shareholders necessary for the sale and issuance of the Common Stock pursuant
hereto and the performance of the Company's obligations hereunder has been taken
or will be taken prior to the Purchase Date.  This Agreement is a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting
enforcement of creditors' rights, and except as limited by application of legal
principles affecting the availability of equitable remedies.

 
- 2 -

--------------------------------------------------------------------------------



(b) The Securities, when issued in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable, and will be
free of any liens or encumbrances; provided, however, that such Securities and
the Warrant Shares will be subject to restrictions on transfer under state
and/or Federal securities laws, and as may be required by future changes in such
laws.


(c) No shareholder of the Company has any right of first refusal or any
preemptive rights in connection with the issuance of the Securities or of any
other capital stock of the Company.


3.5 Compliance with Instruments.  The Company is not in violation of any terms
of its Certificate of Incorporation, as amended, or Bylaws, or, to the knowledge
of the Company, any judgment, decree or order applicable to it.  The execution,
delivery and performance by the Company of this Agreement, and the issuance and
sale of the Securities pursuant hereto, will not result in any such violation or
be in conflict with or constitute a default under any such term, or cause the
acceleration of maturity of any loan or material obligation to which the Company
is a party or by which it is bound or with respect to which it is an obligor or
guarantor, or result in the creation or imposition of any material lien, claim,
charge, restriction, equity or encumbrance of any kind whatsoever upon, or, to
the knowledge of the Company, give to any other person any interest or right
(including any right of termination or cancellation) in or with respect to any
of the material properties, assets, business or agreements of the Company.


3.6 Litigation, etc.  There are no actions, proceedings or, to the knowledge of
the Company, investigations pending which might result in any material adverse
change in the business, prospects, conditions, affairs or operations of the
Company or in any of its properties or assets, or in any impairment of the right
or ability of the Company to carry on its business as proposed to be conducted,
or in any material liability on the part of the Company, or which question the
validity of this Agreement or any action taken or to be taken in connection
herewith.


3.7 Governmental Consent, etc.  Except as may be required in connection with any
filings required under the Federal securities laws and/or the securities laws of
any state due to the offer and sale of the Securities pursuant to this
Agreement, no consent, approval or authorization of, or designation, declaration
or filing with, any governmental unit is required on the part of the Company in
connection with the valid execution and delivery of this Agreement, or the
offer, sale or issuance of the Securities or the consummation of any other
transaction contemplated hereby.


3.8 Securities Registration and Filings.  The outstanding shares of the
Company's Securities are registered pursuant to Section 12(g) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act").  The Company has filed
all reports required by Section 13 or 15(d) of the Exchange Act during the last
two fiscal years.  All of such reports were, at the time they were filed,
complete and accurate in all material respects and did not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading.
 
 
 
 

 
- 3 -

--------------------------------------------------------------------------------

4.
Representations and Warranties of Purchaser and Restrictions on Transfer Imposed
by the Securities Act.



4.1 Representations and Warranties by Purchaser.  You represent and warrant to
the Company as follows:


(a) You have reviewed the following copies of the Company's (all of which is
collectively referred to as the "Disclosure Materials"):


 
(i)
Current Report on Form 10Q for quarter ended 6/30/18 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261318000444/0001072613-18-000444-index.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261318000444/0001072613-18-000444-index.htm]



 
(ii)
Current Report on Form 8-K filed 7/25/18 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261318000422/0001072613-18-000422-index.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261318000422/0001072613-18-000422-index.htm]



 
(iii)
Current Report on Form 8-K filed 7/19/18 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261318000415/0001072613-18-000415-index.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261318000415/0001072613-18-000415-index.htm]



 
(iv)
Current Report on Form 10Q for quarter ended 3/ 31/18 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261318000340/form10q_18207.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261318000340/form10q_18207.htm]



 
(v)
Annual Report on Form 10-K for year ended 12/ 31/17 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261318000257/form10k_18191.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261318000257/form10k_18191.htm]



 
(vi)
Current Report on Form 8-K filed 2/13/18 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261318000136/form8k_18170.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261318000136/form8k_18170.htm]



 
(vii)
Current Report on Form 8-K filed 1/22/18 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261318000041/form8k_18153.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261318000041/form8k_18153.htm]



 
(viii)
Current Report on Form 8-K filed 12/4/17 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261317000614/form8k_18137.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261317000614/form8k_18137.htm]



 
(ix)          
Current Report on Form 10Q for quarter ended 9/30/17 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261317000561/form10q_18127.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261317000561/form10q_18127.htm]



 (x)
Current Report on Form 8-K filed 9/8/17 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261317000476/form8k_18114.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261317000476/form8k_18114.htm]
 

 
(xi)
Quarterly Report on Form 10-Q for quarter ended 6/30/17 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261317000421/form10q_18096.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261317000421/form10q_18096.htm]



 
(xii)
Current Report on Form 10-QA for quarter ended 3/31/17 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261317000316/form10qa_18069.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261317000316/form10qa_18069.htm]



 
(xiii)
Quarterly Report on Form 10-Q for quarter ended 3/31/17 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261317000302/form10q_18069.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261317000302/form10q_18069.htm]



 
(xiv)
Annual Report on Form 10-K for year ended 12/ 31/16 located at

https://www.sec.gov/Archives/edgar/data/887396/000107261317000226/form10k_18056.htm
[http://www.sec.gov/Archives/edgar/data/887396/000107261317000226/form10k_18056.htm]
 
You have also reviewed the Company's Certificate of Incorporation, as amended,
and Bylaws and have been informed as supplemental disclosure, there are an
additional 783,333 warrants exercisable at $0.25 expiring on December 31, 2019
outstanding.


- 4 -

--------------------------------------------------------------------------------

(b) You are experienced in evaluating and investing in companies such as the
Company.  Further, you understand that the Securities purchased hereby is of a
highly speculative nature and could result in the loss of your entire
investment.


(c) You have been furnished by the Company with all information requested
concerning the proposed operations, affairs and current financial condition of
the Company.  Such information and access have been available to the extent you
consider necessary and advisable in making an intelligent investment decision. 
In addition, you have received and reviewed copies of the Disclosure Materials
and have had the opportunity to discuss the Company's business, management and
financial affairs with its Chief Executive Officer.  You understand that such
discussions, as well as the Disclosure Materials and any other written
information issued by the Company, were intended to describe certain aspects of
the Company's business and prospects which it believes to be material but were
not necessarily a thorough or exhaustive description.


(d) The Securities to be acquired by you will be acquired, solely for your
account, for investment purposes only and not with a view to the resale or
distribution thereof, are not being purchased for subdivision or
fractionalization thereof, and you have no contract, undertaking, agreement or
arrangement with any person to sell or transfer such Securities to any person
and do not intend to enter into such contract or arrangement.


(e) You understand that the Securities have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), nor are they
registered or qualified under the blue sky or securities laws of any state, by
reason of their issuance in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act pursuant to Sections 3(b)
or 4(2) of the Securities Act and available exemptions from the registration
requirements of any applicable state securities laws.  You further understand
that the Securities must be held by you indefinitely and you must therefore bear
the economic risk of such investment indefinitely, unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
registration.


(f) You have the full right, power and authority to enter into and perform this
Agreement, and this Agreement constitutes a legal, valid and binding obligation
upon you, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting enforcement of
creditors' rights, and except as limited by application of legal principles
affecting the availability of equitable remedies.


(g) You are able to bear the full economic risk of your investment in the
Securities, including the risk of a total loss of your investment in connection
therewith.  You are an accredited investor as that term is defined in Rule
501(a) of Regulation D promulgated by the SEC.


By initialing one of the categories below, the undersigned represents and
warrants that the undersigned comes within the category so initialed and has
truthfully set forth the factual basis or reason the undersigned comes within
that category.  ALL INFORMATION IN RESPONSE TO THIS PARAGRAPH WILL BE KEPT
STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish any additional
information which the Company deems necessary in order to verify the answers set
forth below.
 
 

 
- 5 -

--------------------------------------------------------------------------------

Category I  _______      The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with the
undersigned's spouse, presently exceeds U.S. $1,000,000.

 
Explanation.  In calculation of net worth the undersigned may not include equity
in  the undersigned's primary residence, however the undersigned can include
equity in all other real estate. The calculation of net worth may also include
the undersigned's personal property, cash, short term investments, stocks and
securities.  Equity in personal property and real estate should be based on the
fair market value of such property less debt secured by such property.  Any debt
that secures the undersigned's primary residence can be excluded from
liabilities in calculating the undersigned's net worth, as long as the debt does
not exceed the fair market value of the property (except that if the amount of
such debt outstanding at the time of the undersigned's purchase of the Shares
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability).  If, however, the amount of the debt exceeds the fair
market value of the primary residence and the mortgagee or other lender has
recourse to the undersigned personally for any deficiency, that excess liability
should be deducted from the undersigned's net worth.
 

Category II  _______      The undersigned is an individual (not a partnership,
corporation, etc.) who had an individual income in excess of U.S. $200,000 in
each of the two most recent years, or joint income with the undersigned's spouse
in excess of $300,000 in each of the two most recent years, and has a reasonable
expectation of reaching the same income level in the current year.

 

Category III      x            The undersigned otherwise meets the definition of
"Accredited Investors" as defined in Section 230.501(a) of the Act.



(h) You were not offered the Securities by means of general solicitations,
publicly disseminated advertisements or sales literature.


4.2 Legends.  The instrument representing the Securities and the Warrant Shares
shall be endorsed with the legend set forth below:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE COMPANY SHALL HAVE BEEN FURNISHED AN OPINION OF COUNSEL, SATISFACTORY
TO COUNSEL FOR THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER ANY OF SUCH
ACTS.


- 6 -

--------------------------------------------------------------------------------

In addition, the instrument representing the Securities and the Warrant Shares
shall be endorsed with any other legend required by any state securities laws. 
The Company need not register a transfer of legended Securities and the Warrant
Shares, and may also instruct its transfer agent not to register the transfer of
the Securities and the Warrant Shares, unless one of the conditions specified in
each of the foregoing legends is satisfied.


5.
Indemnification by Purchaser.



You acknowledge and understand that the Company has agreed to offer and sell the
Securities to you based upon the representations and warranties made by you in
this Agreement, and you hereby agree to indemnify the Company and to hold the
Company and its incorporators, officers, directors and professional advisors
harmless against all liability, costs or expenses (including attorneys' fees)
arising by reason of or in connection with any misrepresentation or any breach
of such representations and warranties by you, or arising as a result of the
sale or distribution of any Securities by you in violation of the Securities Act
or other applicable law.


6.
Miscellaneous.



6.1 Successors and Assigns.  All the provisions of this Agreement by or for the
benefit of the parties shall bind and inure to the benefit of respective
successors and permitted assigns of each party.


6.2 Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by first class mail, postage
prepaid, addressed (a) if to you, at your address set forth on the first page
hereof, or at such other address as you shall have furnished to the Company in
writing, or (b) if to the Company, at its address set forth on the first page
hereof, or at such other address as the Company shall have furnished to you in
writing in accordance with this Section 6.2.


6.3 Waivers; Amendments.  Any provision of this Agreement may be amended or
modified with (but only with) the written consent of the Company and you.  Any
amendment, modification or waiver effected in compliance with this Section 6.3
shall be binding upon the Company and you.  No failure or delay of the Company
or you in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereon or the exercise of any other
right or power.  The rights and remedies of the Company and you hereunder are
cumulative and not exclusive of any rights or remedies which each would
otherwise have.


6.4 Separability.  In case any one or more of the provisions contained in this
Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


6.5 Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the state of Oklahoma without regard to principles of conflicts
of law, except as otherwise required by mandatory provisions of law.


- 7 -

--------------------------------------------------------------------------------

6.6 Section Headings.  The section headings used herein are for convenience of
reference only and shall not be construed in any way to affect the
interpretation of any provisions of this Agreement.


6.7 Entire Agreement.  This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties hereto with regard to the subjects hereof and thereof.


6.8 Finder's Fees.  You represent and warrant to the Company that no finder or
broker has been retained by you in connection with the transactions contemplated
by this Agreement and you hereby agree to indemnify and to hold the Company and
its respective officers, directors and controlling persons, harmless of and from
any liability for any commission or compensation in the nature of a finder's fee
to any broker or other person or firm (and the costs and expenses of defending
against such liability or asserted liability) for which you, or any of your
employees or representatives, are responsible.  The Company hereby agrees to
indemnify and to hold you, and your respective officers, directors and
controlling persons, harmless of and from any liability for any commission or
compensation in the nature of a finder's fee to any broker or other person or
firm (and the costs and expenses of defending against such liability or asserted
liability) for which it, or any of its employees or representatives, are
responsible.


6.9 Other Documents.  The parties to this Agreement shall in good faith execute
such other and further instruments, assignments or documents as may be necessary
or advisable to carry out the transactions contemplated by this Agreement.


6.10 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument, and which shall become effective when there
exist copies signed by the Company and by you.


[Signatures on Next Page]
 
 
 
 
 
 
 

 
- 8 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives effective as of the date set forth on the
first page hereof.
 
 
 

 
EMPIRE PETROLEUM CORPORATION
 
 
 
 
         
 
By:
/s/ Thomas W. Pritchard       Thomas W. Pritchard, CEO                

 
 

 
 
         
 
By:
/s/ Michael R. Morrisett       Michael R. Morrisett, President                


 
 






Accepted and agreed to this 28th day of August, 2018.
 
 

 
BUYER
 
 
         
By:
/s/ Eric R. Stearns     Name: Eric R. Stearns     Title: President          


 
 


































 


 
- 9 -